.In an action 'by the indorsee of a promissory note, payable by its terms on March 1, 1952, it appears that the indorsee took the note by indorsement from the payee on May 17, 1955. The court, after trial without a jury, found that the note bad been paid in full to the payee on April 1, 1955 as pleaded in a defense contained in the answer, and dismissed the complaint on the merits. The- appeal is from the judgment entered thereon. Judgment unanimously .affirmed, with costs. No opinion. Present — Beldock, Acting P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ,